DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.

Election/Restrictions
Claims 1-6, 8-10, 13, 16-21, 23, 24, 28 and 42-44 are allowable. Claims 8-10, 21, 23, 24 and 28 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between/among inventions groups/species, as set forth in the Office action mailed on September 11, 2017, is hereby withdrawn and claims 8-10, 21, 23, 24 and 28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Schmitt on September 7, 2021.
The application has been amended as follows: 
1. A compound sensor device, comprising: 
a semiconductor substrate; 
an active electronic circuit formed in or on the semiconductor substrate; 
one or more circuit connection pads connected to the active electronic circuit for providing input signals to the active electronic circuit or receiving output signals from the active electronic circuit; 
a sensor comprising: 
     a sensor substrate separate, distinct, and independent from the semiconductor substrate, wherein the sensor is disposed onto the semiconductor substrate, 

     one or more sensor connection pads connected to the sensor circuit for providing the input signals to the sensor circuit or receiving the output signals from the sensor circuit; and 
one or more electrical conductors electrically connecting one or more of the one or more circuit connection pads to one or more of the one or more sensor connection pads, wherein the semiconductor substrate comprises a first material and the sensor substrate comprises a second material different from the first material, 
wherein the sensor is disposed directly over at least a portion of the active electronic circuit and located so that the active electronic circuit is at least partially directly between the sensor and the semiconductor substrate in a first direction orthogonal to a surface of the semiconductor substrate, and 
wherein the sensor comprises a fractured tether.
8. The compound sensor device of claim 1, wherein the sensor extends from the semiconductor substrate in a second direction parallel to the surface of the semiconductor substrate 
10. The compound sensor device of claim 1, wherein the sensor has a plurality of first portions smaller than one or more second portions and the plurality of first portions extend from the semiconductor substrate. 
21. The compound sensor device of claim 20, wherein the respective sensor substrate of each of the one or more second sensors comprises a different than that of the the first sensor 
24. A method of making a compound sensor device, comprising: 
providing a semiconductor substrate with an active electronic circuit formed in or on the semiconductor substrate and one or more circuit connection pads for providing input signals to the active electronic circuit or receiving output signals from the active electronic circuit; 
providing a sensor, the sensor comprising: 
     a sensor substrate separate, distinct, and independent from the semiconductor substrate, 
     a sensor circuit formed in or on the sensor substrate, the sensor circuit comprising an environmental sensor or an actuator, and 
     one or more sensor connection pads connected to the sensor circuit for providing the input signals to the sensor circuit or receiving the output signals from the sensor circuit, wherein the sensor comprises a fractured tether; 
micro-transfer printing the sensor substrate onto the semiconductor substrate, wherein the sensor is disposed directly over at least a portion of the active electronic circuit and located so that the active electronic circuit is at least partially between the sensor and the semiconductor substrate in a direction orthogonal to a surface of the semiconductor substrate; and 
electrically connecting one or more of the one or more circuit connection pads to one or more of the one or more sensor connection pads, wherein the semiconductor 
28. The method of claim 24, further comprising:
providing one or more electrical conductors, wherein the one or more electrical conductors are one or more electrically conductive protrusions or spikes extending from the sensor or the sensor substrate[[,]]; and 
pressing the one or more electrically conductive protrusions or spikes against, into, or through the one or more circuit connection pads to form an electrical connection between the sensor and the active electronic circuit.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the sensor is disposed directly over at least a portion of the active electronic circuit and located so that the active electronic circuit is at least partially directly between the sensor and the semiconductor substrate in a first direction orthogonal to a surface of the semiconductor substrate, and wherein the sensor comprises a fractured tether", as recited in claim 1 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811